Citation Nr: 9932501	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  95-03 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1943 to 
February 1946.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from an August 1994 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  In May 1999, the Board 
remanded the veteran's claim in response to his request to 
appear at a Board hearing.  In July 1999, he testified before 
the undersigned Board member at the RO.


FINDING OF FACT

No competent evidence has been submitted to demonstrate that 
a current right knee disorder, including arthritis, is 
related to the veteran's period of military service or any 
incident thereof.


CONCLUSION OF LAW
The veteran has not submitted evidence of a well-grounded 
claim for service connection for a right knee disorder.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. § 3.303 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for a right knee 
disorder.  The legal question to be answered, initially, is 
whether the veteran has presented evidence of a well-grounded 
claim; that is, a claim that is plausible.  If he has not 
presented a well-grounded claim, his appeal must fail with 
respect to this claim and there is no duty to assist him 
further in the development of his claim.  38 U.S.C.A. 
§ 5107(a).  As will be explained below, the Board finds that 
the veteran's claim is not well grounded.

Factual Background

When examined for induction into service in January 1943, a 
musculoskeletal defect, or right knee abnormality, was not 
reported and the veteran was found qualified for active 
service.  Service medical records indicate that in August 
1944, the veteran was hospitalized with complaints of a two-
day history of painful right knee swelling with no history of 
injury.  The initial impression was prepatellar bursitis, 
swollen, tender and fluctuant.  While hospitalized, the 
veteran was treated with bed rest and the swelling, fluid and 
tenderness lessened.  He continued to improve and was 
discharged to duty approximately one week later.  The 
discharge diagnosis was fluid in the prepatellar area, 
traumatic bursitis, moderately severe, right knee of 
undetermined cause.  When examined for separation in February 
1946, a musculoskeletal defect or right knee disorder was not 
reported.

Post service, VA medical records and examination reports, 
dated from 1949 to 1997, are associated with the claims file.  
According to a September 1949 VA examination report, there 
were no complaints, findings or diagnoses referable to a 
right knee disorder.  When examined by VA in September 1954, 
the veteran complained about his service-connected fungus 
disability and requested dental care.  His musculoskeletal 
system was normal and a right knee disorder was not 
described.

According to a July 1992 VA outpatient orthopedic medical 
record, the veteran complained of increased right knee pain 
over the past eighteen months.  The examiner noted possible 
torn cartilage and a cane and medication were prescribed.  A 
January 1994 VA progress note indicates that the veteran 
underwent a workup for a right knee arthroscopy.

VA hospitalized the veteran from May to June 1995 for a total 
right knee replacement.  According to the pertinent medical 
record, he was admitted with a chief complaint of right knee 
osteoarthritis.  The operative report indicates that the 
veteran had a ten year history of increasing right knee pain 
that recently limited his life activities, including 
ambulation for long distances and climbing stairs.  The 
veteran took non-steroidal anti-inflammatory medication and 
physical therapy. 

In a June 1995 statement, a VA physician who treated the 
veteran said his medical diagnoses included osteoarthritis, 
peptic ulcer disease, diabetes, hypertension and coronary 
artery disease.  The doctor noted that the veteran recently 
underwent a total knee replacement and should avoid prolonged 
standing or walking, heavy lifting and unduly strenuous 
exertion.

The veteran underwent VA orthopedic examination in December 
1997 and gave a history of injuring his right knee when a box 
of food fell against his knee in August 1944.  He was 
hospitalized for about one month and told he had water on the 
knee or bursitis and then returned to active duty.  Post 
service, after about twenty years, he experienced increased 
knee discomfort but had no interim injury.  The veteran 
experienced right knee pain, tenderness and swelling and had 
a total knee replacement in 1995.  Initially, he did well, 
but now had problems with pain and stiffness and had 
difficulty going up and down stairs.  He intermittently used 
a cane but not a brace.  The veteran experienced some popping 
sensation in the area and used anti-inflammatory medication.  
X-rays showed total right knee replacement on the right in 
satisfactory alignment.  The examiner reviewed the records 
regarding the veteran's 1944 hospitalization, as set forth 
above.  The clinical impression was history of prepatellar 
bursitis and subsequent episode of arthritis of the knee.  
The VA examiner commented that prepatellar bursitis was an 
extra-articular problem.  It was further noted that there was 
no history of injury in the veteran's original description of 
his right knee problem, although later he asserted that a box 
fell against the knee.  In the VA physician's opinion, it was 
unlikely that an extra-articular (prepatellar) injury would 
cause a significant intra-articular problem later on.    

At his July 1999 travel Board and January 1995 personal 
hearings, the veteran testified that in August 1944 he 
injured his right knee in service when a case of canned food 
fell against it.  He was hospitalized for approximately one 
week while the knee injury was treated with heat, bedrest and 
painkillers.  The veteran was returned to active service and 
assigned to light duty.  Post service, he continued to 
experience right knee problems, including pain and swelling, 
that he treated with aspirin, and occasionally used a cane.  
He denied having an interim injury and said that he first 
sought medical treatment in approximately 1977 or 1978.  The 
veteran said that in the early 1990s his right knee problems 
worsened, he developed arthritis and, in May 1995, underwent 
a right knee replacement.  

Statements from the veteran's sister-in-law, brother-in-law 
and son, dated in July and August 1999, are to the effect 
that he had a right knee problem since his discharge from 
active service.  The veteran was observed to have difficulty 
walking and climbing stairs, used a cane and took aspirin and 
painkillers. 
 
Analysis

According to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  Even if there is no record of arthritis in service, 
its incurrence coincident with service will be presumed if it 
was manifest to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  While the 
disease need not be diagnosed within the presumptive period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree.  Id.

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than an allegation, the claim must be accompanied by evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Moreover, where a determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  A 
well-grounded service connection claim generally requires 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an inservice injury or disease and a 
current disability.  See Epps v. Gober, 126 F.3d 1464 (1997).

The veteran has contended that service connection should be 
granted for a right knee disorder.  Although the evidence 
shows that the veteran recently underwent a total right knee 
replacement and currently has an arthritic right knee, no 
competent medical evidence has been submitted to show that 
this disability is related to service or any incident 
thereof.  On the other hand, the record reflects that his 
right knee was normal on separation from service and the 
first post service evidence of record of a right knee 
disorder is from the 1990's, over 45 years after the 
veteran's separation from service.  Although he testified 
that he first sought medical treatment for his right knee 
problem in 1970's, VA medical records show that in May 1995, 
when he underwent knee replacement surgery, he had a ten-year 
history of right knee pain.  In any case, there is a gap of 
approximately 25 years between the bursitis in service and 
the first reported episode of pain, later diagnosed as 
arthritis.  Moreover, in December 1997, a VA examiner opined 
that it was unlikely that the veteran's in service 
prepatellar bursitis, an extra-articular problem, caused his 
subsequent intra-articular problem.  In short, no medical 
opinion or other medical evidence relating the veteran's 
arthritis and subsequent right knee replacement to service or 
any incident of service has been presented.

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v Derwinski., 2 Vet. App. at 494.  See also 
Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).  Here, the 
veteran has not submitted any medical opinion or other 
medical evidence that supports his claim.  The evidence now 
of record fails to show that the veteran has a right knee 
disorder related to service or any incident thereof.  Thus, 
this claim may not be considered well grounded.  38 U.S.C.A. 
§§ 1110, 5107(a); 38 C.F.R. § 3.303.  Since the claim is not 
well grounded, it must be denied.  See Edenfield v. Brown, 8 
Vet. App. 384, 390 (1995).
-
Although the Board has disposed of the claim of entitlement 
to service connection for a right knee disorder on a ground 
different from that of the RO, that is, whether the veteran's 
claim is well grounded rather than whether he is entitled to 
prevail on the merits, the veteran has not been prejudiced by 
the Board's decision.  In assuming that the claim was well 
grounded, the RO accorded the veteran greater consideration 
than his claim warranted under the circumstances.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).


ORDER

Service connection for a right knee disorder is denied.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

